Exhibit 99.1 News AnnouncementFor Immediate Release NEXSTAR BROADCASTING FOURTH QUARTER NET REVENUE RISES 18.9% TO A RECORD $138.1 MILLION - 4Q Operating Income of $32.1 Million Drives 4Q Adjusted EBITDA of $49.3 Million and Free Cash Flow of $32.7 Million - - Record Full Year Operating Income of $103.2 Million, Adjusted EBITDA of $166.7 Million and Free Cash Flow of $84.9 Million - Irving, TX – February 26, 2014 – Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) (“Nexstar”) today reported financial results for the fourth quarter and year-ended December 31, 2013 as summarized below: Summary 2013 Fourth Quarter Highlights ($ in thousands) Three Months Ended December 31, Twelve Months Ended December 31, Change Change Local Revenue $ $ +42.7
